Citation Nr: 9923554	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to July 
1954 and from February 1955 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.    

The Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In light of 
the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for heart 
and back disorders when it issued an unappealed rating 
decision in December 1973.  




2.  Evidence received since the unappealed December 1973 
rating decision bears directly and substantially upon the 
issues at hand, is not duplicative or cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

3.  The claim of entitlement to service connection for a 
heart disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  The claim of entitlement to service connection for a back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed December 1973 
rating decision wherein the RO denied entitlement to service 
connection for heart and back disabilities is new and 
material, and the claims for these benefits are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998).

2.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim of entitlement to service connection for a 
heart disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a December 1973 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for a 
back disability and entitlement to service connection for a 
heart disability.  At that time, the RO stated that the 
records were "void" of any diagnosis of either a back 
disability or a heart disability.  The appellant was provided 
notice of this adverse decision and of his appellate rights, 
but an appeal was not initiated.  38 U.S.C.A. §§ 7105(a), 
(b)(1) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  
Therefore, the December 1973 rating decision became final 
when the appellant did not file an NOD within one year of the 
date of mailing of the notice of that unfavorable 
determination.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the December 1973 
rating action consisted of the appellant's service medical 
records and a September 1973 VA examination.  The appellant's 
service medical are negative for any complaints or findings 
of a back disability.  The records reflect that in October 
1957, an x-ray of the appellant's chest was reported to be 
within normal limits.  In addition, in May 1968, the 
appellant underwent an electrocardiogram (EKG) which was 
reported to be within normal limits.  In September 1969, the 
appellant underwent a physical examination after it was 
determined that his most recent EKG had shown low voltage.  
At that time, the examining physician noted that the 
appellant's previous EKG's, dated in 1966 and 1968, had not 
shown low voltage.  The appellant denied a history of 
rheumatic fever, scarlet fever, heart murmur, or elevated 
blood pressure.  Family history was strongly positive for 
cardiac disease on the appellant's paternal side.  At 
present, the appellant indicated that he smoked one pack of 
cigarettes a day and several cigars, drank only on social 
occasions, and was not on any medication.  The appellant also 
denied precordial chest pain with effort, palpitations, and 
dyspnea on exertion.  

The physical examination showed that the appellant's pulse 
rate was 80 and his blood pressure was 100/70.  The 
appellant's chest was clear to percussion and auscultation.  
With respect to his cardiovascular system, there was a left 
border of cardiac dullness in the fifth interspace in the 
midclavicular line.  There were no thrills, heaves, or 
retractions, and heart sounds were clear.  There were also no 
murmurs, rubs, or gallops.  All pulses were full and equal.  
The examiner stated that it was not possible to make a 
diagnosis of cardiac disease in light of the appellant's 
history and the above physical examination.  According to the 
examiner, the low voltage which was present on the 
appellant's most recent EKG was possibly related to the 
appellant's marked chest size and his slightly overweight 
status.  

The examiner stated that he did not believe that the 
appellant's most recent EKG would interfere with his being 
qualified for a class III flying physical.  It was the 
examiner's recommendation that "just on general 
principles," that the appellant should lose some weight and 
stop smoking.  According to the records, in July 1971 and in 
February 1973, the appellant underwent subsequent EKG's which 
were both reported to be within normal limits.  The records 
further reflect that in November 1969, the appellant was 
treated after complaining of a tight chest and a cough.  At 
that time, the physical examination showed that the 
appellant's chest was clear, and the diagnosis was 
bronchitis.  

According to the records, in February 1973, the appellant 
underwent his retirement examination.  At that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had recurrent back pain, the appellant 
responded "yes."  The examining physician noted that 
according to the appellant, he had had low back pain on one 
occasion in December 1972.  The appellant indicated that he 
had not received medical treatment, and that at present, the 
pain had resolved.  The appellant's spine and other 
musculoskeletal systems were clinically evaluated as 
"normal."  In addition, in response to the question as to 
whether the appellant had ever had or if he currently had 
pain or pressure in his chest, palpitation or pounding heart, 
heart trouble, and/or high or low blood pressure, the 
appellant responded "no."  

In response to the question as to whether the appellant had 
ever had or if he currently had shortness of breath, the 
appellant responded "yes."  The examining physician stated 
that the appellant had had shortness of breath since January 
1972.  The examiner indicated that according to the 
appellant, he attributed his problem to excessive smoking, 
and that he had not sought medical treatment.  The 
appellant's lungs, chest, and heart were all clinically 
evaluated as "normal."  

In September 1973, the appellant underwent a VA examination.  
At that time, he stated that if he sat for long periods of 
time or bent over, he would develop pain in the lower lumbar 
area.  The appellant also indicated that he had some pain in 
the left lower chest area, and that at times, he felt out of 
breath, especially after climbing stairs.  He noted that he 
did not have a history of a heart attack, and that his EKG's 
had always been normal.  

The physical examination showed that with respect to the 
appellant's back, although he had a full range of motion, he 
did complain of a little bit of pain on full flexion and when 
he tried to straighten up again.  With respect to the 
appellant's heart, he had a normal size and rhythm, and no 
murmurs were heard.  Peripheral blood vessels seemed normal, 
and his respiratory system was normal to percussion and 
auscultation.  There was no tenderness to pressure over the 
ribs anywhere.  

Although the appellant stated that the pain in the left lower 
chest area was worse with deep breathing, the examiner noted 
that the pain in the chest was no worse with exertion.  There 
was no cyanosis or evidence of dyspnea.  An x-ray of the 
appellant's cervical spine was interpreted as showing no 
evidence of fracture, dislocation, or other bone or joint 
pathology.  The impression was a normal cervical spine.  An 
x-ray of the appellant's lumbar spine was interpreted as 
showing a normal bony structure with no bone or joint 
abnormalities.  In addition, an x-ray of the appellant's 
chest was interpreted as showing a normal heart in size and 
contour, and clear lung fields.  The impression was a 
negative chest x-ray.  Following the physical examination and 
a review of the x-rays, the examining physician diagnosed the 
appellant with the following: (1) history of low back pain, 
and (2) arterial sclerotic heart disease by history.  

Evidence submitted subsequent to the December 1973 rating 
action includes outpatient treatment records from the VA 
Medical Center (VAMC) in Boise, from July 1980 to September 
1998, private medical records from the Verner Chiropractor 
Clinic, from February 1984 to February 1992, a November 1997 
VA examination, and hearing testimony.  The outpatient 
treatment records from the Boise VAMC show that in July 1980, 
the appellant was hospitalized after complaining of severe 
chest pain.  

At that time, he noted that the pain started in both 
shoulders and then spread to his chest with a distinct 
pressure sensation accompanied by marked shortness of breath 
and tightness without diaphoresis.  According to the 
appellant, he had experienced one previous episode with 
precisely the same chest pain three days prior to his 
admission.  The examiner noted that the appellant had "no 
previous cardiac history."  The appellant was given 
medication and subsequently, he described complete relief of 
his chest pain.  Upon the appellant's release on July 22, 
1980, he was diagnosed with acute pericarditis.  

The outpatient treatment records show that in September 1993, 
the appellant was treated after complaining of low back pain.  
At that time, he stated that he had been walking down a set 
of stairs when he mis-stepped and he heard his back "snap."  
The physical examination showed that he had decreased range 
of motion because of his back pain.  The diagnosis was 
lumbosacral spine strain, secondary to mild trauma.  The 
records further reflect that in December 1995, x-rays were 
taken of the appellant's thoracic spine, and the impression 
was degenerative joint disease of the thoracic spine.  

According to the records, on November 8, 1997, the appellant 
was hospitalized.  At that time, it was noted that he had a 
new onset of congestive heart failure.  During his 
hospitalization, he underwent an echocardiogram which 
revealed "pretty unremarkable findings."  

The examining physician stated that the appellant probably 
had normal cardiac function, and he was subsequently 
discharged on November 12, 1997.  Upon his discharge, he was 
diagnosed with the following: (1) new onset of congestive 
heart failure, (2) coronary artery disease, rule out 
myocardial infarction, and (3) diabetes mellitus Type II.  

Private medical records from the Verner Chiropractor Clinic, 
from February 1984 to February 1992, show intermittent 
treatment for the appellant's back disability.  The records 
reflect that in February 1984, he had an x-ray taken of his 
lumbar spine.  At that time, the x-ray was interpreted as 
showing a decreased lordotic curve with some narrowing of the 
disc space at L5.  The records also reflect that in November 
1986, the appellant was treated when he developed back pain 
after lifting a 200 pound wheel.  At that time, an x-ray of 
his lumbar spine was interpreted as showing no evidence of 
recent fracture or dislocation.  A hypomobile fixation 
subluxation was noted at L4-L5 and asymmetrical facets were 
noted at L5-S1.  There was moderate intervertebral disk (IVD) 
space narrowing at L4-L5 and L5-S1.  The records further show 
that in September 1989, the appellant was diagnosed with a 
lumbosacral strain.  

On November 26, 1997, the appellant underwent a VA 
examination.  At that time, he stated that during service, he 
developed low back pain while lifting.  The appellant 
indicated that subsequent to his injury, he suffered from 
intermittent low back pain.  He reported that every year or 
two, he would suffer an acute episode, and that recently, he 
had been experiencing three to four episodes a year.  The 
appellant revealed that when he had an episode of low back 
pain, he sought treatment from a chiropractor, and that two 
sessions usually brought him relief.  According to the 
appellant, following his separation from the military, he 
worked for six years at the Idaho Highway Department which 
involved lifting and repairing roads.  The appellant also 
stated that during service, he had an abnormal EKG.  He 
indicated that at present, he had shortness of breath after 
walking fast or climbing stairs, and chest pain.  The 
appellant noted that recently, he had been treated for heart 
failure, and that he took medication for hypertension.  
According to the appellant, he had a history of pericarditis.

The physical examination showed that his posture was good and 
he had a normal lumbar curve.  There was no paraspinal muscle 
spasm.  The appellant could flex to 90 degrees and extend to 
30 degrees.  Lateral flexion was to 25 degrees on each side, 
and rotation was to 30 degrees on each side.  Straight leg 
raising was to 75 degrees on the right and to 80 degrees on 
the left.  

The examining physician stated that the straight leg raising 
exercise did not seem to produce much back pain.  The 
appellant's his pulse rate was 72 and his blood pressure 
sitting was 132/80.  The heart rate was regular and no murmur 
was heard.  The lungs were clear to auscultation. The 
diagnoses included the following: (1) chronic low back pain, 
no disability, (2) hypertension controlled by medication, and 
(3) by history, heart failure, not found on the present 
examination. 

In August 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had initially injured 
his back in 1952, while he was in the military.  (T.1).  He 
stated that at that time, a box weighing approximately three 
hundred pounds fell on him and subsequently, he developed low 
back pain.  (T.1,2).  The appellant indicated that there was 
a second incident when a fire bomb, weighing approximately 
100 pounds, fell on him, and he subsequently developed low 
back pain.  (T.2).  He noted that while he was stationed in 
Wichita Falls, Texas, he once again injured his back when he 
bent over to pick up a two by four.  (T.3).  

According to the appellant, he did not receive any medication 
at that time.  (Id.).  The appellant revealed that he was not 
having any problems with his back upon his discharge.  (T.7).  
According to the appellant, approximately one month after his 
separation, he worked for Boise Cascade, and at that time, he 
injured his back while he was moving lumber.  (T.7).  He 
further reported that following service, he continued to 
suffer from intermittent back pain, and that he received 
treatment from the VA and from private chiropractors.  (T.3).


With respect to his heart disability, the appellant stated 
that on one occasion during service, he woke up paralyzed.  
(T.10,11).  The appellant indicated that he was subsequently 
hospitalized, but that he did not know what he was eventually 
diagnosed with.  (T.11).  He noted that following his 
separation from the military, in approximately 1974 or 1975, 
he suffered from the same above symptom, and he was 
subsequently diagnosed with congestive heart failure.  
(T.13).  


Analysis

New and Material Evidence

As previously stated, the December 1973 rating action is 
final.  Pursuant to 38 U.S.C.A. § 7105(c), a final decision 
by the RO may not thereafter be reopened and allowed.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App.  203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App.  209 
(1999).  

First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  

Second, if new and material evidence has been presented, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record in support of 
the claim, presuming the credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters and Elkins, both supra; see also 
Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

The Board observes that service connection may be granted for 
a disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  

In reviewing the evidence of record in support of the 
appellant's attempt to reopen his claims for service 
connection for a back disability and a heart disability, the 
Board finds that the evidence submitted since the December 
1973 rating decision is "new and material" according to the 
criteria in 38 C.F.R. § 3.156(a).  Specifically, the 
outpatient treatment records from the Boise VAMC, from July 
1980 to September 1998, the private medical records from the 
Verner Chiropractor Clinic, from February 1984 to February 
1992, and the November 1997 VA examination are "new" in 
that they were not of record at the time of the RO's denial 
in December 1973.  Moreover, the evidence is so significant 
because it bears directly and substantially on the specific 
matter in the case at hand.  The Board notes that, as 
previously stated, in the December 1973 rating decision, the 
RO denied the appellant's claims for service connection for a 
back disability and service connection for a heart 
disability, because the records were "void" of any 
diagnosis of either a back disability or a heart disability.  
Thus, the specific matter in the case at hand is whether the 
appellant currently has a back disability and/or a heart 
disability, and if so, whether his current back disability 
and/or heart disability was/were incurred in or aggravated by 
service.

The Board observes that the private medical records from the 
Verner Chiropractor Clinic, from 1984 to February 1993, show 
that an x-ray of the appellant's lumbar spine, dated in 
February 1984, was interpreted as showing a decreased 
lordotic curve with some narrowing of the disc space at L5.  
The records further reflect that in September 1989, the 
appellant was diagnosed with a lumbosacral strain.  In 
addition, the outpatient treatment records from the Boise 
VAMC include x-rays of the appellant's thoracic spine, dated 
in December 1995, which were interpreted as showing 
degenerative joint disease of the thoracic spine.  

Furthermore, with respect to the appellant's claimed heart 
disability, the outpatient treatment records from the Boise 
VAMC show that in July 1980, the appellant was hospitalized 
after being diagnosed with acute pericarditis.  The records 
further reflect that in November 1997, the appellant was 
hospitalized after it was noted that he had a new onset of 
congestive heart failure.  Upon his discharge, he was 
diagnosed with the following: (1) new onset of congestive 
heart failure, and (2) coronary artery disease, rule out 
myocardial infarction.  Moreover, although in the appellant's 
most current VA examination, dated in November 1997, the 
examiner diagnosed the appellant with heart failure, not 
found on the present examination, the examiner also diagnosed 
the appellant with hypertension.  

In the instant case, the Board concludes that the "new" 
evidence shows that the appellant currently has back and 
heart disabilities.  Thus, although the "new" evidence does 
not address the issue of whether the appellant's current back 
and heart disabilities were incurred in or aggravated by 
service, the Board observes that the evidence is both "new 
and material" because it bears directly and substantially on 
the issue of whether the appellant currently has a back 
disability and/or a heart disability.   See Evans v. West, 12 
Vet. App. 22, 28 (1998) (holding that as a result of Hodge, 
the determination of whether new evidence was sufficiently 
material was a "fact-specific determination.").  


Accordingly, in light of the foregoing, it is the Board's 
determination that the appellant has submitted "new and 
material" evidence to reopen his claims of entitlement to 
service connection for a back disability and entitlement to 
service connection for a heart disability.  


Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold questions that must be 
resolved with regard to the claims of entitlement to service 
connection for a back disability and entitlement to service 
connection for a heart disability, are whether the appellant 
has presented evidence of well-grounded claims.  See Winters 
and Elkins, both supra.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  



Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In the instant case, the appellant contends, in essence, that 
while he was in the military, he injured his back on numerous 
occasions.  According to the appellant, following his back 
injuries, he developed chronic low back pain.  The appellant 
further maintains that during service, he developed a heart 
disability.  He maintains that his current heart disability 
is related to his claimed in-service heart disability.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his back and heart disabilities are related to service is not 
competent evidence.  


Back Disability

The appellant's service medical records are negative for any 
complaints or findings of a back disability.  In addition, 
although the appellant's retirement examination, dated in 
February 1973, shows that at that time, the appellant noted 
that he had had low back pain on one occasion in December 
1972, he also stated that at present, the pain had resolved.  
Moreover, the appellant's spine and other musculoskeletal 
systems were clinically evaluated as "normal."  

In the appellant's September 1973 VA examination, the 
appellant was diagnosed with a history of low back pain.  
Thus, the Board notes that the first medical evidence of 
record of a back disability is from February 1984, 
approximately 10 and a half years after the appellant's 
discharge from the military.  Private medical records from 
the Verner Chiropractor Clinic reflect that in February 1984, 
an x-ray of the appellant's lumbar spine was interpreted as 
showing a decreased lordotic curve with some narrowing of the 
disc space at L5.  

In addition, as previously stated, the Boise VAMC records 
reflect that in December 1995, an x-ray of the appellant's 
thoracic spine was interpreted as showing degenerative joint 
disease of the thoracic spine.  However, the Board observes 
that according to the Boise VAMC records, in September 1993, 
when the appellant was diagnosed with a lumbosacral spine 
strain, it was noted that the strain was secondary to a 
recent mild trauma.  Moreover, according to the Verner 
Chiropractor Clinic records, in November 1986, although the 
appellant was treated for back pain, the appellant noted that 
his pain developed after lifting a 200 pound wheel.  

In light of the above, although the Boise VAMC outpatient 
treatment records and the private medical records from the 
Verner Chiropractor Clinic show that the appellant currently 
has a back disability, the records do not show a nexus 
between any current back disability and any disease or injury 
in service.  As previously stated, there must be medical 
evidence showing a nexus between an in-service injury or 
disease and the current disability for a well grounded claim.  

Therefore, as there is no competent medical evidence which 
shows that the appellant's current back disability is related 
to service, the appellant's claim for service connection for 
a back disability must be denied.  


Heart Disability

As previously stated, the appellant's service medical records 
show that in September 1969, the appellant underwent a 
physical examination after it was determined that his most 
recent EKG had shown low voltage.  However, at that time, the 
examiner indicated that it was not possible to make a 
diagnosis of cardiac disease in light of the appellant's 
history and current physical examination.  

According to the examiner, low voltage was present on the 
appellant's most recent EKG, and in his opinion, it was 
possibly related to the appellant's marked chest size and his 
slightly overweight status.  The records further show that in 
the appellant's retirement examination, dated in February 
1973, although the examining physician stated that the 
appellant had had shortness of breath since January 1972, he 
also  indicated that the appellant had attributed his problem 
to excessive smoking, and that he had not sought medical 
treatment.  Furthermore, the appellant's lungs, chest, and 
heart were all clinically evaluated as "normal."  

In the appellant's September 1973 VA examination, he was 
diagnosed with a history of arterial sclerotic heart disease.  
Thus, the Board notes that the first medical evidence of 
record of a heart disability is from July 1980, approximately 
seven years after his discharge from the military.  According 
to the Boise VAMC outpatient treatment records, in July 1980, 
the appellant was diagnosed with pericarditis.  The records 
further reflect that in November 1997, he was diagnosed with 
congestive heart failure and coronary artery disease.  
However, the Board notes that in the appellant's most recent 
VA examination, dated in November 1997, he was diagnosed with 
heart failure by history, not found on the current 
examination.  At that time, the appellant was also diagnosed 
with hypertension which was controlled by medication.  


In light of the above, although the evidence of record shows 
that the appellant currently has a heart disability, the 
records do not show a nexus between any current heart 
disability and any disease or injury in service.  As 
previously stated, there must be medical evidence showing a 
nexus between an in-service injury or disease and the current 
disability for a well grounded claim.  Therefore, as there is 
no competent medical evidence which shows that the 
appellant's current heart disability is related to service, 
the appellant's claim for service connection for a heart 
disability must be denied.  

In light of the Board's findings that the appellant's claims 
for service connection for a back disability and service 
connection for a heart disability are not well grounded, the 
Board notes that the second element of the Elkins test has 
not been met.  Accordingly, the Board's analysis ends here 
without addressing the merits of the claims.  See Winters, 12 
Vet. App. at 203; Elkins, 12 Vet. App. at 209.  

The Board further notes that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1438 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  It 
does not appear from a review of the record that any 
outstanding evidence would link his back disability to his 
military service, or his heart disability to his military 
service.

The Court of Appeals found that 38 U.S.C. § 5107(a) indicates 
that giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
well grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).


The Court of Appeals also held that 38 U.S.C. § 5107(a) 
requires a claimant to submit and establish a well grounded 
claim before VA is required to provide assistance to a 
claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469.

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights. The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well 
grounded claim, VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991), 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims of entitlement to service connection for 
heart and back disabilities, VA has no duty to assist the 
appellant in developing his case.


ORDER

The appellant having submitted new and material evidence to 
reopen his claim for service connection for a back 
disability, the appeal is allowed to this extent.

The appellant having submitted new and material evidence to 
reopen his claim for service connection for a heart 
disability, the appeal is allowed to this extent.

The appellant not having submitted a well grounded claim of 
entitlement to service connection for a back disability, the 
appeal to this extent is denied.  

The appellant not having submitted a well grounded claim of 
entitlement to service connection for a heart disability, the 
appeal to this extent is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

